Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on September 2, 2022 and amendment after final filed September 2, 2022 has been entered.  Claims 9-11 were canceled, claim 7 was amended, claim 14 was newly added and claims 11-8 and 12-14 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 1-6 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 7-8 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albert US20160178627 A1 (effective filing date 12/19/2014 (62/094495) and 11/25/2015 (62/260162), cited in Applicant’s IDS) in view of Wenfang (WO2000043492 A2, cited previously) is withdrawn in view of amendment of the claims filed September 2, 2022.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are “An in vitro method for labelling a protein of interest, comprising a) providing a recombinant transglutaminase (TG) substrate being attached to a protein of interest, wherein the recombinant transglutaminase (TG) substrate is according to the following general formula I (F*-L)y-X Formula (I) wherein F* is an amino acid sequence of the FKBP domain of a SlyD polypeptide further comprising an "insert-in-flap" (IF) domain, wherein the IF domain is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the Q-tag comprising a sub-sequence of 5 contiguous amino acids having 100% sequence identity to the YRYRQ (SEQ ID NO: 66) portion of the peptide sequence Xaai-YRYRQ-Xaa2 (SEQ ID NO: 1), wherein Xaa1and Xaa2 are absent or constitute linker amino acids; L is absent or is a linker amino acid sequence; and X is a protein of interest attached thereto selected from the group consisting of an enzyme, an antigen, an antibody or fragment thereof and other immunological binding partners; y is an integer of between 1 and 100… 3P33317-US-cpsPATENT”  F*can be an amino acid sequence of any Sly D polypeptide.  Given the language of “at least in part” the insert-in-flap domain can be completely replaced with the “Q-tag” thus the peptide not having an insert-in-flap domain.  Furthermore, the examiner would  like to point out that the claim does not require SEQ ID NO: 1, only YRYRQ is required as part of the peptide.  With the FKBP peptide having an “insert in flap” domain, the Q-tag can partially replace the insert in flap domain meaning that domain can be completely replaced (missing) or the Q-tag can be replaced part of the sequence (an amino acid stretch of the domain).  Thus, the requirements of the claim are that the peptide be any SlyD FKBP peptide that comprises SEQ ID NO: 66 (YRYRQ) and that it is a substrate for Kutzneria albida TG .   The possibilities remain vast for SlyD FKBP peptides.  For examples, Applicant’s specification states “SlyD is a bacterial two-domain protein that functions as a molecular chaperone, a prolyl cis/trans isomerase, and a nickel-binding protein” (see paragraph 0009).  Applicants disclose three different SlyD sequences from three different bacterial species that have very different sequences (see Figures 1A-1D).  Applicant’s specification states “The FKBP domain as used for the recombinant transglutaminase (TG) substrate according to the present invention is preferably selected from a eukaryotic or bacterial FKBP polypeptide selected from FKBP12, AIP, AIPL1, FKBP1A, FKBP1B, FKBP2, FKBP3, FKBP5, FKBP6, FKBP7, FKBP8, FKBP9, FKBP9L, FKBP10, FKBP11, FKBP14, FKBP15, FKBP52, LOC541473, and SLYD, and homologs of the FKBP domains thereof that are identical to at least 80%, preferably to at least 90%, more preferably to at least 95, 98 or 99% to the amino acid sequence thereof, and are suitable for the insertion of a Q-tag” (See paragraph 0070). Preferred is the recombinant transglutaminase (TG) substrate according to any one of claims 1 to 3, wherein said FKBP domain comprises the N-terminal amino acids 1 to 64 and 123 to 149 of the SLYD polypeptide, and wherein amino acids 65 to 122 are replaced by said Q-tag (see paragraph 0076).  The possibilities are vast for SlyD peptides given there are many the claim encompasses any sequence of any SlyD protein (from any species) and applicants provide little guidance regarding what structure/amino acid sequence is required of the SlyD peptide for having activity as a substrate of specifically Kutzneria albida TG (SEQ ID NO :23).  The term “SlyD FKBP peptide” can be as little as a dipeptide of SlyD and does not require the IF domain.  For example, SlyD from E.coli has a FKBP domain of 1-151 amino acids.  The claim encompasses and sequence OF the FKBP domain and thus, can be as little as a dipeptide.  Applicant’s have not show that ANY sequence of the FKBP domain of SlyD would have the desired function.  The Q-tag defined (SEQ ID NO: 66) embedded into any SlyD peptide is not sufficient structure to show that any SlyD peptide having this tag would be a substrate for kutzneria albida/ TG and be capable of labeling a protein of interest. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptide sequences encompassed by the claims that satisfy the structural limitations of the claim are also able to be a substrate specifically for Kutzneria albida TG for attaching a label to said substrate and a scaffold for a protein of interest.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The sequence RYRQR was grafted into the SlyD sequence of SEQ ID NO: 29 (see pages 17-18) yielding instant SEQ ID NO: 52.  A similar Q-tag construct was tested comprising slyD Q-Tag gp21 fusion (see figure 3B, insertion between 65-122 of SlyD).  A further labeling assay was done with a recombinant fusion between the chaperone SlyD and gp21 and SlpA (see page 19).  Figures 5-6 shows labeling efficacies with these constructs.  Thus, all the examples reduced to practice where using the slyD FKBP domain with insertion of the Q-tag (RYRQ) which is not representative of the scope of the claims which encompasses any sequence of any SlyD FKBP domain.  
    	Applicants disclose use of THE SlyD FKBP domain and YRYRQ.  There is no disclosed correlation between function and structure of the peptides and what sequences are required of any SlyD FKBP domain to retain the activity of being a substrate of Kutzneria albida, attaching labels and labeling a protein of interest. Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.   
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only reduces to practice the SlyD FKBP domain (not small peptides thereof) with one Q-tag is narrow.  One of ordinary skill in the art would not consider the examples provided in the instant specification to be representative of the full scope of the claimed genus.  
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of SlyD FKBP domain with the Q-tag YRYRQ is disclosed.

	ii. Partial structure: 
	The sequence RYRQ was grafted into the SlyD sequence of SEQ ID NO: 29 (see pages 17-18) yielding instant SEQ ID NO: 52.  A similar Q-tag construct was tested comprising slyD Q-Tag gp21 fusion (see figure 3B, insertion between 65-122 of SlyD).  A further labeling assay was done with a recombinant fusion between the chaperone SlyD and gp21 and SlpA (see page 19).  Figures 5-6 shows labeling efficacies with these constructs.  Thus, all the examples reduced to practice where using the slyD FKBP domain (not any sequences thereof or any species thereof) with insertion of the Q-tag (RYRQ) which is not representative of the scope of the claims which encompasses any sequence of any Sly D FKBP domain
 
iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving the ability to be a Kutzneria albida substrate, labeling of a protein of interest and be capable of being labeled using a Kutzneria albida substrate.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
The Examples provided is not sufficient to show that any SlyD FKBP sequence comprising SEQ ID NO: 66 would be capable of being a substrate of Kutzneria albida, labeling a protein of interest with the TG kutzneria albida.


	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the amino acids in the SlyD FKBP domain regarding TG substrate activity is not sufficiently described.  As a result, it is impossible to predict, based on the specification, how changing any position of the domain will affect the ability of the peptide to be an effective substrate of specifically Kutzneria albida TG and labeling reactions.
The Examples provided is not sufficient to show that any FKBP peptide comprising SEQ ID NO: 66 would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida.  The Examiner would like to point out that FKBP polypeptides and domains thereof can have varying activities and structures would can contribute to the unpredictability of using any FKBP domain  for the purpose of being a substrate for Kutzneria albida.  With regards to the “Q-tag”, Lin ( J. AM. CHEM. SOC. 2006, 128, 4542-4543, cited in Applicant’s IDS) teaches that “three Q-tag substrates of gpTGase and appended them to the N-terminus of cyan fluorescent protein (CFP). The Q1 (PNPQLPF) Q2 (PKPQQFM) and Q3 (GQQQLG) fusions to CFP were each labeled efficiently (70-80% labeling extent, data not shown) and specifically (alanine mutations within the Q-tags suppressed labeling by 3-17-fold) by purified gpTGase (guinea pig liver transglutaminase, which is one of the most studied TG). with fluorescein cadaverine in vitro (Figure S1).  Lin further teaches “It is unlikely that TGase labeling can be extended to tagging of intracellular proteins because of competition from endogenous TGase substrates and because intracellular calcium concentrations under basal conditions are too low for TGase activity. In addition, gpTGase’s specificity for the Q-tag is not extremely high, so that under forcing conditions we observed labeling of non-Q-tagged proteins. This contrasts with the exceptional peptide specificity of biotin ligase. However, through optimization of labeling conditions, we were able to achieve highly specific labeling of the Q-tag (see page 4543, left column, last paragraph).”  The findings of Lin were based on using the well-studied TG from guinea pig liver.  The instant clams require substrates of Kutzneria albida.  There are many factors that contribute to the unpredictability of designing substrates specific for Kutzneria albida including single amino acid changes can abolish substrate activity, competing TG present in the media, and lack of guidance within the specification regarding what amino acids are needed for specifically being a substrate for Kutzneria albida.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims (any sequence of SlyD FKBP) would also be would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida.
The Applicant’s specification is lacking guidance as to which peptide sequences of the FKBP peptide are needed in order to retain the desired activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which peptides of a any SlyD FKBP n comprising SEQ ID NO: 66 that would be capable of being a substrate of Kutzneria albida and being peptide labeled with the TG kutzneria albida. Thus, given the breadth of the claims, the lack of structure/function correlation, the lack of guidance in the specification regarding a structure/function correlation, it is not possible for one of ordinary skill in the art to determine what peptides within the claimed genus would have the desired properties of being a substrate of Kutzneria albida, labelling a protein of interest and being labeled with the TG kutzneria albida.

Conclusion
In conclusion, only full SlyD FKBP domain peptides comprising the Q-tags reduced to practice (i.e. YRYRQ, RYRQ) defined in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicants argue that “Applicant notes that claim 7 has been amended to specify a FKBP domain of a SlyD FKBP polypeptide. The Office has indicated that SlyD FKBP peptides comprising the Q-tags reduced to practice as defined in the specification satisfy the written description requirement. Accordingly, Applicant respectfully requests for this rejection to be withdrawn”.
Applicants arguments have been fully considered but not found persuasive.  The Examiner acknowledges amendment to claim 7 to include “a SlyD FKBP polypeptide”, however this is not sufficient to overcome the written description rejection.  F* can be any amino acid sequence of any Sly D polypeptide.  Given the language of “at least in part” the insert-in-flap domain can be completely replaced with the “Q-tag” thus the peptide not having an insert-in-flap domain.  Furthermore, the examiner would  like to point out that the claim does not require SEQ ID NO: 1, only YRYRQ is required as part of the peptide.  With the FKBP peptide having an “insert in flap” domain, the Q-tag can partially replace the insert in flap domain meaning that domain can be completely replaced (missing) or the Q-tag can be replaced part of the sequence (an amino acid stretch of the domain).  Thus, the requirements of the claim are that the peptide be any SlyD FKBP peptide that comprises SEQ ID NO: 66 (YRYRQ) and that it is a substrate for Kutzneria albida TG .   The possibilities remain vast for SlyD FKBP peptides.  For examples, Applicant’s specification states “SlyD is a bacterial two-domain protein that functions as a molecular chaperone, a prolyl cis/trans isomerase, and a nickel-binding protein” (see paragraph 0009).  Applicants disclose three different SlyD sequences from three different bacterial species that have very different sequences (see Figures 1A-1D).  Applicant’s specification states “The FKBP domain as used for the recombinant transglutaminase (TG) substrate according to the present invention is preferably selected from a eukaryotic or bacterial FKBP polypeptide selected from FKBP12, AIP, AIPL1, FKBP1A, FKBP1B, FKBP2, FKBP3, FKBP5, FKBP6, FKBP7, FKBP8, FKBP9, FKBP9L, FKBP10, FKBP11, FKBP14, FKBP15, FKBP52, LOC541473, and SLYD, and homologs of the FKBP domains thereof that are identical to at least 80%, preferably to at least 90%, more preferably to at least 95, 98 or 99% to the amino acid sequence thereof, and are suitable for the insertion of a Q-tag” (See paragraph 0070). Preferred is the recombinant transglutaminase (TG) substrate according to any one of claims 1 to 3, wherein said FKBP domain comprises the N-terminal amino acids 1 to 64 and 123 to 149 of the SLYD polypeptide, and wherein amino acids 65 to 122 are replaced by said Q-tag (see paragraph 0076).  The possibilities are vast for SlyD peptides given there are many the claim encompasses any sequence of any SlyD protein (from any species) and applicants provide little guidance regarding what structure/amino acid sequence is required of the SlyD peptide for having activity as a substrate of specifically Kutzneria albida TG (SEQ ID NO :23).  The term “SlyD FKBP peptide” can be as little as a dipeptide of SlyD and does not require the IF domain.  For example, SlyD from E.coli has a FKBP domain of 1-151 amino acids.  The claim encompasses and sequence OF the FKBP domain and thus, can be as little as a dipeptide.  Applicants have not show that ANY sequence of the FKBP domain of SlyD would have the desired function.  The Q-tag defined (SEQ ID NO: 66) embedded into any SlyD peptide is not sufficient structure to show that any SlyD peptide having this tag would be a substrate for kutzneria albida/ TG and be capable of labeling a protein of interest. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptide sequences encompassed by the claims that satisfy the structural limitations of the claim are also able to be a substrate specifically for Kutzneria albida TG for attaching a label to said substrate and a scaffold for a protein of interest (see above modified rejection to reflect amendment to the claim).

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albert US20160178627 A1 (effective filing date 12/19/2014 (62/094495) and 11/25/2015 (62/260162), cited in Applicant’s IDS) in view of Andres (WO2012150321) and Wenfang (WO2000043492 A2, cited previously).
*Please note, given the language of “at least in part” the insert-in-flap domain can be completely replaced with the “Q-tag” or replaced in part.  Furthermore, the Examiner would like to point out that amended claim 7 does not require that the substrate comprise SEQ ID NO: 1 and it is only required that the substrate comprise SEQ ID NO: 66.  Thus, the Q-tag must comprise SEQ ID NO: 66 and it can be up to 20 amino acids in length.  
Albert discloses a kutzneria albida substrate comprising the sequence YRYRQ which is identical to instant SEQ ID NO: 1 (see Table 3).  Albert further discloses a chimeric protein  comprising the FKBP domain and the KalbTG recognition sequence (see paragraph 0106, lines 7-9).  Albert further discloses labeling with a 10 fold excess of KalbTG K-tag-Cy3 and the substrate for labeling (see paragraph 0106, lines 1-11, which comprises an alkyl amine group). Albert further teaches grafting the Q-tag sequence into the FKBP domain of SlyD (see paragraph 0112) and wherein the SlyD is from E.coli (see SEQ ID NO:11, 0093).  Albert further teaches wherein the label is biotin (see claim 4). Albert further teaches wherein the KalbTg comprises SEQ ID NO: 6 (see claim 16) which is identical to instant SEQ IDNO:23. Albert teaches that “These results confirm that KalbTG and S. mobaraensis MTG constitute a semi-orthogonal labeling system with unparalleled ease of use, yield, and efficiency Accordingly, KalbTG may be useful for the industrial-scale synthesis of complex protein conjugates of interest in therapeutic or diagnostic applications” (see paragraph 0107, last 5 lines).  Albert additionally teaches wherein the detectable label is biotin moiety, a fluorescent dye, a ruthenium label, a radiolabel, and a chemiluminescent label (see paragraph 0016 and claim 4).  Albert further teaches that “The molecular chaperone SlyD is a useful scaffold for labeling approaches as epitope-containing loops can be grafted onto the FKBP domain for presentation to binders or enzymes” (see paragraph 0106).
Albert is silent to (i) attaching/grafting a peptide of interest to the TG substrate and then labeling with ruthenium containing chemiluminescent label. 
However, Andres teaches grafting a peptide immunogen to thermus thermophilus SlyD FKBP domain (see page 6lines 10-15).  Andres teaches that “The amino acid graft is presented by the Thermus thermophilus SlyD FKBP domain in a constrained, enthalpically favored way, which retains the native-like secondary structure of the IGF-1 insertion motif. This chimeric polypeptide is used as an immunogen for the immunization” (see page 6, lines 10-21).
Wenfang teaches of modifying a protein to comprise a transglutaminase substrate for adding a detectable label via using a TG enzyme (see claims 1).  Wenfang teaches “These methods modify proteins which have been labeled at a particular site by the reaction of a transglutaminase with a glutamine peptide sequence which has been engineered into the protein. The site-specific modification methods of the invention are useful for producing reagents useful in high throughput screening methods and in producing protein delivery vehicles for specifically targeting cellular and non-cellular targets. Also described are improved biotinylation reagents” (see abstract).  Wenfang teaches wherein the label can be incorporated at the N or C-terminus of the protein (See Page 19, paragraph 0004 for example) and wherein the label can be Ruthenium tris bipyridyl which is luminescent label.  Wenfang teaches wherein the protein of interest is an antibody.
It would have been obvious before the effective filing date of the claimed invention to graft a protein of interest (including an immunogenic peptide or antibody) to the TG substrate of Albert (the SlyD FKBP domain) as taught by Andres for labeling of the protein of interest with a ruthenium containing label.  One of ordinary skill in the art would have been motivated to do so given that incorporation of a TG substrate to a protein of interest is an easy, effective way of labeling a protein of interest for therapeutic/diagnostic purposes.  One of ordinary skill in the art would have been further motivated giving that grafting the immunogenic peptide to SlyD in a constrained, enthalpically favored way, which retains the native-like secondary structure of the IGF-1 insertion motif and affective at creating an immune response.   There is a reasonable expectation of success given that Albert specifically teaches use of the KalbTG substrates for labeling via a KalbTG reaction and states that grafting immunogenic peptides are encompassed by the invention and Wenfang teaches effective labeling of a fusion peptide of interest comprising a substrate for TG (see Examples 1 and 2).
Regarding claim 8, Albert teaches wherein the KalbTG is recombinantly produced (see paragraph 0059).
Regarding the ratio of label and protein of interest in instant claim 7, Albert teaches that “Factors that can be varied for labeling experiments include the ratio of substrate to transglutaminase enzyme, the ratio of one substrate to another substrate, the labelling time, pH, or the like. Notably, a substrate refers to any peptide, protein, or other structure including one or more amine-donor or acyl-donor substrates sequences” (see paragraph 0075).  The ratio of the substrate-protein of interest and label is considered a result effective variable.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the ratio of the label and the substrate comprising the protein of interest to achieve optimal labeling. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Furthermore, Wenfang teaches a ratio of about 1:1 when labeling the peptide (see Examples 2 and 4).  

Response to Applicant’s Arguments
Applicant notes that claim 7 has been amended to include the limitation of previous claim 10, " wherein said labeling is achieved in a stoichiometric ratio of label and protein of interest at about 1:1," which is not taught by Albert or Wenfang. As noted in the present specification, a 1:1 ratio is critical, namely for proper quantification, as described in paragraph [0013]:  Unfortunately, conventional chemical strategies for protein modification  are difficult to control and give rise to heterogeneous populations of 
immunoconjugates with variable stoichiometries, each of which has its  own in vivo characteristics. Furthermore, the number of conjugated  molecules or label cannot be controlled, and thus is not defined, and  usually follows a normal distribution, which causes problems when wishing to quantify reactions. 
Nowhere does either Albert et al. or Wenfang et al. teach or suggest this requirement, or the advantage gained by this limitation. Accordingly, the cited references, alone or in combination, fail to teach or suggest each and every limitation of Applicant's claimed invention. 
	Applicants arguments have been fully considered but not found persuasive.  As stated above, 
Regarding the ratio of label and protein of interest in instant claim 7, Albert teaches that “Factors that can be varied for labeling experiments include the ratio of substrate to transglutaminase enzyme, the ratio of one substrate to another substrate, the labelling time, pH, or the like. Notably, a substrate refers to any peptide, protein, or other structure including one or more amine-donor or acyl-donor substrates sequences” (see paragraph 0075).  The ratio of the substrate-protein of interest and label is considered a result effective variable.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the ratio of the label and the substrate comprising the protein of interest to achieve optimal labeling. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Furthermore, Wenfang teaches a ratio of about 1:1 when labeling the peptide (see Examples 2 and 4) and it would have been obvious to use the ratios taught in Wenfag for the same purpose of labeling a peptide of interest.  Regarding Applicants assertions of criticality of the claimed ratio,   MPEP 716.02 (d) states to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, Applicants have failed to provided any unexpected results or evidence of criticality of the claimed ration.  Nevertheless, Wenfang teaches “about 1:1” ratio and thus a prima facie case of obviousness exists for using the ratio for labeling purposes.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 claims “An in vitro method for labelling a protein of interest, comprising a) providing a recombinant transglutaminase (TG) substrate being attached to a protein of interest, wherein the recombinant transglutaminase (TG) substrate is according to the following general formula I (F*-L)y-X Formula (I) wherein F* is an amino acid sequence of the FKBP domain of a SlyD FKBP polypeptide further comprising an "insert-in-flap" (IF) domain, wherein the IF domain is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the..”  Claim 7 is internally consistent given that the peptide requires comprising and IF domain but then later claims that it can be AT LEAST in part replaced by a Q-tag thus implying that the entire IF domain can be replaced.  However, this is contradictory given that the claim also states that the peptide comprise an IF domain.  Applicant should clarify this point of confusion.  Claim 8 is also rejected due to its dependence on claim 7 and not further clarifying this point of confusion.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654